FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of March 2016 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement regarding date of board meeting of Huaneng Power International, Inc. (the “Registrant”), made by the Registrant on March 7, 2016. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (a Sino-foreign join stock limited company incorporated in the People's Republic of China) (Stock Code: 902) DATE OF MEETING OF THE BOARD OF DIRECTORS The board of directors (the “Board”) of Huaneng Power International, Inc. (the “Company”) announced that a meeting of the Board of the Company will be convened on Tuesday, 22 March 2016, for the purposes of considering and approving the final results announcement of the Company for the year ended 31 December 2015 for publication and considering the recommendation of final dividend, if any, and transacting any other business. By Order of the Board Huaneng Power International, Inc. Du Daming Company Secretary As at the date of this announcement, the Directors of the Company are: Cao Peixi (Executive Director) Li Zhensheng (Independent Non-executive Director) Guo Junming (Non-executive Director) Zhang Shouwen (Independent Non-executive Director) Liu Guoyue (Executive Director) Yue Heng (Independent Non-executive Director) Li Shiqi (Non-executive Director) Geng Jianxin (Independent Non-executive Director) Huang Jian (Non-executive Director) Xia Qing (Independent Non-executive Director) Fan Xiaxia (Executive Director) Mi Dabin (Non-executive Director) Guo Hongbo (Non-executive Director) Zhu Yousheng (Non-executive Director) Li Song (Non-executive Director) Beijing, the PRC 7 March 2016 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By/s/ Du Daming Name: Du Daming Title: Company Secretary Date:March 8, 2016
